Citation Nr: 0411409	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  97-23 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for arthritis of the 
hands and, if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for basal cell carcinoma of 
the neck, also claimed as squamous cell carcinoma, as due to 
exposure to Agent Orange.

3.  Entitlement to a compensable evaluation for bilateral hearing 
loss.

4.  Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.  
In September 1999, the Board denied the veteran's claim for an 
increased rating for a skin disorder and remanded his claims for 
service connection for basal cell carcinoma of the neck (as due to 
Agent Orange), and whether new and material evidence had been 
submitted to reopen a claim for service connection for arthritis 
of the hands, to the RO.  

In the Introduction to its September 1999 decision, the Board 
noted that, at his September 1997 personal hearing at the RO, the 
veteran had withdrawn his appeal as to the issues of entitlement 
to increased ratings for his service-connected bilateral hearing 
loss and his tinnitus.  The transcript of that hearing, at page 2, 
clearly reflects that withdrawal as to those issues.  Accordingly, 
the RO, which had included those issues in the May 1997 statement 
of the case (SOC), removed them from consideration and did not 
include them in the supplemental statement of the case (SSOC) 
dated in November 1997.  Those issues were not certified on appeal 
in the VA Form 8 dated in May 1999, and were not addressed in the 
representative's Informal Hearing Presentation submitted in June 
1999.  

Although a February 1999 memorandum to the RO from the veteran's 
representative (responding to a December 1998 rating action during 
the course of this appeal) stated that the veteran "also 
disagrees" with the Board's (seemingly referring to the Rating 
Board) decision with respect to his hearing loss which he stated 
the Board had failed to address, the representative was then 
apparently unaware of the withdrawal of that issue at the earlier 
hearing.

Following the remand by the Board in September 1999, the RO 
undertook additional development as to the remaining issues, and 
provided another SSOC in July 2003.  Again, the issues that had 
been withdrawn were not included.  In a statement dated in August 
2003, the veteran indicated, in pertinent part, that he wished his 
hearing-loss claim to be dealt with, and submitted an audiological 
test report.  The RO obtained a new audiological examination in 
December 2003, and then issued another SSOC that month in which it 
again included the issues of increased ratings for hearing loss 
and tinnitus.  Subsequently, the veteran executed a February 2004 
VA Form 9 on which he specified that he was appealing the 
evaluations for tinnitus and hearing loss, and then his 
representative submitted another Form 9, received by the Board in 
March 2004, indicating that the veteran wished to continue his 
appeal as to all issues on the SOC and SSOCs.

In view of the foregoing discussion, although the veteran did 
express a desire to withdraw his appeal as to his disability 
ratings for hearing loss and tinnitus, his subsequent submissions 
appear to have revived those claims.  The Board believes that the 
issuance of an SSOC by the RO, followed by two appeal forms by the 
veteran and his representative, properly places those issues on 
appeal at this time.


FINDINGS OF FACT

1.  An unappealed November 1988 Board decision denied entitlement 
to service connection for arthritis of the hands.

2.  The evidence added to the record since the November 1988 Board 
decision bears directly and substantially upon the specific matter 
under consideration regarding service connection for arthritis of 
the hands, and is so significant as to warrant readjudication of 
the merits of the claim on appeal.

3.  The competent and objective medical evidence of record 
preponderates against a finding that arthritis of the hands was 
present in service or manifested within one year after separation, 
and any currently diagnosed arthritis of the hands is not shown to 
be related to service or any incident of service, or to a service-
connected disability.

4.  The competent and objective medical evidence of record 
preponderates against a finding that the veteran's basal cell 
(claimed as squamous cell) carcinoma of the neck is related to his 
military service, including exposure to herbicides in service.

5.  A VA audiological examination in February 1996 showed pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz that 
averaged 43 decibels in the veteran's service-connected left ear, 
with speech recognition of 84 percent, corresponding to Level II 
hearing.  Pure tone thresholds averaged 23 decibels in the 
veteran's service-connected right ear, with speech recognition of 
96 percent, corresponding to Level I hearing.

6.  A VA audiological examination in January 1998 showed pure tone 
thresholds in four frequencies from 1000 to 4000 Hertz that 
averaged 50 decibels in the veteran's service-connected left ear, 
with speech recognition of 88 percent, corresponding to Level II 
hearing.  Pure tone thresholds averaged 26 decibels in the 
veteran's service-connected right ear, with speech recognition of 
96 percent, corresponding to Level I hearing.

7.  A July 2002 private audiogram showed pure tone thresholds in 
four frequencies from 1000 to 4000 Hertz that averaged 43 decibels 
in the veteran's service-connected left ear, with a speech 
recognition score of 96 percent, corresponding to Level I hearing.  
Pure tone thresholds averaged 25 decibels in the veteran's 
service-connected right ear, with speech recognition of 96 
percent, corresponding to Level I hearing.

8.  A VA audiological examination in December 2003 showed pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz that 
averaged 48 decibels in the veteran's service-connected left ear, 
with a speech recognition of 94 percent, corresponding to Level I 
hearing.  Pure tone thresholds averaged 29 decibels in the 
veteran's service-connected right ear, with speech recognition of 
98 percent, corresponding to Level I hearing.

9.  The objective and probative medical evidence of record 
reflects the veteran's complaints of constant bilateral tinnitus 
that interferes with his sleep.


CONCLUSIONS OF LAW

1.  Evidence received since the November 1988 Board decision that 
denied service connection for arthritis of the hands is new and 
material, and the claim for service connection for arthritis of 
the hands is reopened.  38 U.S.C.A. §§ 5100-5103A, 5106-7, 5108, 
7104(b) (West 2002); 38 C.F.R. §§ 3.156(a), 3.102, 3.159, 3.400, 
20.1100, 20.1105 (2003).

2.  Arthritis of the hands was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2003).

3.  Basal cell (claimed as squamous cell) carcinoma of the neck 
was not incurred in or aggravated by active military service, nor 
may it be presumed to have been incurred therein, including due to 
exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1137, 5100-5103A, 5105, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).

4.  The schedular criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.385, 4.85-4.87, 
Diagnostic Code 6100 (1998), effective prior to June 10, 1999; 38 
C.F.R. §§ 3.102, 3.159, 4.85-4.87, Diagnostic Code 6100 (2003), 
effective June 10, 1999.

5.  The schedular criteria for a rating in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.385, 4.85-4.87, 
Diagnostic Code 6260 (1998), effective prior to June 10, 1999; 38 
C.F.R. §§ 3.102, 3.159, 4.85-4.87, Diagnostic Code 6260 (2003), 
effective June 10, 1999.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2003)).  In addition, VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

The Board is aware that there has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003).

Given the uncertainty as to the precise application of the VCAA, 
exemplified in the authorities cited above, the Board assumes that 
the VCAA is applicable to this appeal.  We are aware that the 
Secretary of Veterans Affairs has filed a motion with the U.S. 
Court of Appeals for Veterans Claims seeking review and 
clarification of the Pelegrini decision.  The Board further finds 
that the requirements of the VCAA have been satisfied in this 
matter.

In January and November 2003, the RO provided the veteran with 
correspondence clearly outlining the duty-to-assist requirements 
of the VCAA.  In addition, the appellant was advised, by virtue of 
a detailed  May 1997 statement of the case (SOC) and supplemental 
statements of the case (SSOCs) issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must show in 
order to substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board notes, 
in addition, that a substantial body of lay and medical evidence 
was developed with respect to the veteran's claims, and that the 
SOC and SSOCs issued by the RO clarified what evidence would be 
required to establish service connection and to reopen a 
previously denied claim.  The veteran responded to the RO's 
communications with additional evidence and argument, thus curing 
(or rendering harmless) any previous omissions.  Further, the 
claims file reflects that the December 2003 SSOC contained the new 
duty-to-assist law and regulation codified at 38 U.S.C.A. § 5107 
(West 2002) and 38 C.F.R. § 3.159 (2003).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced in any 
way by the notice and assistance provided by the RO.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-92 
(57 Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist the 
veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claims, under both former law 
and the VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the veteran.  
The U.S. Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of positive and 
negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  New and Material Evidence

The Board, in a decision dated in November 1988, denied the 
veteran's claim for service connection for arthritis of the hands.  
The Board found at that time that there was no evidence of record 
that the veteran's arthritis of the hands was incurred in service 
or caused by a service-connected disability.  The Board's decision 
was, therefore, final, based upon the evidence then of record.  38 
U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 20.1105.   

The evidence of record at the time of the November 1988 Board 
decision that denied service connection for arthritis of the hands 
included the veteran's service medical records (SMRs), which do 
not indicate complaints of, or treatment for, arthritis of the 
hands.  A July 1967 clinical entry reflects the veteran's 
complaints of right shoulder pain since late 1966, diagnosed as 
chronic bursitis.  When examined for discharge in October 1967, 
the veteran's hands were normal.

Post-service, findings of an August 1978 VA examination were not 
referable to complaints regarding the veteran's hands.  X-rays of 
the veteran's shoulders revealed that findings were compatible 
with a diagnosis of calcific tendonitis.  

VA orthopedic evaluations, dated from June to August 1985, reflect 
a history of arthritis.  The veteran complained of foot pain since 
service and on examination both feet were within normal limits.  

An August 1985 VA medical record reflects a past medical history 
of rheumatoid arthritis.

The Board also considered findings of an August 1986 VA 
examination.  X-rays of the veteran's shoulders taken at that time 
showed calcific bursitis and that the bones and joints were 
otherwise unremarkable.  X-ray studies of his hands showed 
degenerative changes of the distal interphalangeal joints of the 
right 4th and 5th digits, consistent with osteoarthritis.  

In the August 1986 rating decision that denied service connection 
for arthritis of the hands, the RO granted service connection for 
discoid lupus erythematosis.
  
The November 1988 Board decision was final based upon the evidence 
then of record.  However, a previously finally denied claim will 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines 
that the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally disallowed on 
any basis, not only since the time the claim was last disallowed 
on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the November 1988 Board decision, which 
was the most recent final adjudication that disallowed the 
veteran's claim.

New and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration which is neither 
cumulative nor redundant and which by itself or in connection with 
evidence previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a). See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, Hodge stressed that under the 
regulation new evidence could be material if that evidence 
provided "a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it will 
not eventually convince the Board to alter its ratings decision."  
Hodge at 1363.

As noted above, the VCAA contains extensive provisions modifying 
procedures for the adjudication of all pending claims.  Of 
significance in the present matter, is language in the new statute 
that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. - Nothing in this section 
shall be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this title.

38 U.S.C.A. § 5103A(f) (West 2002).

The changes to 38 C.F.R. § 3.156(a) that define new and material 
evidence are effective prospectively for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(now codified at 38 C.F.R. § 3.156(a)).  Since the veteran's 
request to reopen his current claim was filed in October 1995, the 
regulations in effect prior to August 29, 2001 are for 
application.  Nevertheless, to whatever extent the new rules have 
changed the approach to developing evidence in claims, they have 
not modified the longstanding requirement that a previously denied 
claim may not be reopened and readjudicated unless, and until, 
there has been a finding that new and material evidence has been 
submitted.

As noted, an application to reopen the veteran's current claim was 
received by the RO in October 1995.  The evidence added to the 
record includes VA and non-VA medical records and examination 
reports, dated from November 1977 to December 2003, and the 
veteran's oral and written statements.

Added to the record are private medical records, dated from 
November 1977 to February 2003.  A December 1977 clinical entry 
indicates that the veteran had a
12-year history of bursitis in his shoulders.  A November 1983 
private medical record reflects the veteran's complaints of right 
shoulder pain and a diagnosis of calcific tendinitis/bursitis.  

A September 1984 private medical record indicates that the veteran 
had mucous cysts of the ring and little fingers of the right hand, 
with a bony spur of the distal interphalangeal (DIP) joint of the 
little finger, and X-rays of both fingers showed a small spur on 
both edges of the DIP joint of the little finger.  He underwent 
surgical excision of the spurs and mucous cysts and, in January 
1985, it was noted that the veteran had good use of both his ring 
and little fingers with no pain.  He had a slight droop to both 
fingers that was considered minimal and slight limitation to full 
range of motion that was considered resolving.  There was no need 
for further follow-up medical treatment.  

In June 1985, it was noted on a private treatment record that the 
veteran had discoid lupus and right foot pain, and X-rays revealed 
degenerative joint disease in his arch.  In December 1991, 
degenerative joint disease was noted as one of the veteran's 
medical problems.  A December 1995 private radiological report 
indicates degenerative changes involving the DIP joints of the 
second, third, fourth, and fifth fingers of the veteran's left 
hand.  

Also added to the record is the veteran's testimony at his 
September 1997 personal hearing at the RO.  The veteran said that 
a physician diagnosed his arthritis of the hands and said he had 
osteoporosis.  He stated that his hand pain started a little bit 
in service, although he did not recall whether he sought medical 
treatment at that time, but indicated that it worsened after 
discharge.  The veteran said that he sought private medical 
treatment for his hands in the 1970s.  He said he started 
treatment in 1978 in a health management program that subsequently 
disbanded, and that his new physician was to receive his treatment 
records.

A July 2002 private radiology report of X-rays of the veteran's 
hands reflects his history of pain in his hands and a clinical 
impression of severe osteoarthritis of the second through the 
fifth distal interphalangeal joints and the right fifth proximal 
interphalangeal joint.  The radiologist's impression was 
significant osteoarthritis in the second through fifth DIP joints 
and the right proximal interphalangeal (PIP) joint.

In a January 2004 written statement to the RO, the veteran 
reported having a hand injury in service during basic training at 
Fort Gordon in January 1966 that required medical treatment, and 
that he now had very bad arthritis in his right hand.  He also 
said that he had lupus erythematosis that "could" cause arthritis.

As noted above, the veteran has asserted that he has arthritis of 
the hands and that the disorder had its origin during his period 
of active service.  His SMRs, however, are entirely negative for 
any reference to complaints of, or treatment for, arthritis of the 
hands.  

The evidence received since the November 1988 Board decision 
consists of VA and non-VA private medical record records and 
examination reports and the veteran's oral and written statements.  
The more recent medical records and the veteran's statements 
indicate that the veteran veteran's arthritis may have had its 
onset in service.  That evidence is new, and does bear directly on 
the question of whether the veteran has arthritis of the hands 
related to active military service.  In the Board's opinion, this 
evidence provides a more complete picture of the veteran's 
disability and its origin, and thus does bear directly and 
substantially upon the specific matter under consideration and is 
so significant as to warrant reconsideration of the merits of the 
claim on appeal.  See Hodge, supra.  Thus, this evidence is new 
and material, and we may reopen the veteran's claim of entitlement 
to service connection for arthritis of the hands.

However, the adjudication of the veteran's claim does not end with 
a finding that new and material evidence has been submitted.  Once 
a claim is reopened, the Board must consider the veteran's claim 
for service connection for arthritis of the hands a de novo basis.

III.  Service Connection for Arthritis of the Hands

Under 38 U.S.C.A. § 1110, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  Even if there is no 
record of arthritis in service, its incurrence coincident with 
service will be presumed if it was manifest to a compensable 
degree within one year after service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  While 
the disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to the 
required degree.  Id.

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2003).  In addition, when 
aggravation of a non-service-connected condition is proximately 
due to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability (but 
only that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

The U.S, Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has 
been repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service connection 
do not require that a veteran must establish service connection 
through medical records alone."  Triplette v. Principi, 4 Vet. 
App. 45, 49 (1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  It is equally clear, however, that the resolution of 
issues that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).

The veteran has argued that service connection should be granted 
for arthritis of the hands.  Although the evidence shows that the 
veteran currently has severe osteoarthritis in the joints of his 
hands, no competent medical evidence has been submitted to show 
that this disability is related to service or any incident 
thereof, or to a service-connected disability.  In addition, the 
record reflects that his hands were normal on separation from 
service and the first post service medical evidence of record of 
osteoarthritis in his hands is from 1986, more than 20 years after 
the veteran's separation from service.  Moreover, no medical 
opinion or other medical evidence relating the veteran's arthritis 
in the hands to service or any incident of service, or to a 
service-connected disability, has been presented or identified.

Although in his January 2004 written statement, the veteran 
reported that in January 1966 he had hand injury in service that 
required medical treatment and he now has very bad right hand 
arthritis, the veteran's SMRs are devoid of any mention of 
complaints of, or treatment for, a right hand injury.  More 
important, a right hand injury was not noted when the veteran was 
examined for discharge in October 1967.  Furthermore, the veteran 
also contended that his service-connected lupus erythematosis 
"could" cause arthritis but, again, there is simply not one 
medical opinion of record to even suggest that the veteran's 
currently diagnosed arthritis in his hands is related to the 
service-connected lupus disability.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the degree 
of disability produced by the symptoms or the condition causing 
the symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other medical 
evidence that supports his claim.  Moreover, the preponderance of 
the probative and objective medical evidence now of record 
militates against a finding that the veteran has arthritis of the 
hands related to service or any incident thereof.  38 U.S.C.A. §§ 
1110, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

When the evidence for and against a claim is not in equipoise, 
then there is a preponderance of evidence either for or against 
the claim, there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
arthritis of the hands must be denied.

Accordingly, as it has not been shown that the veteran's arthritis 
in his hands is related to service or any incident thereof, or to 
a service-connected disability, service connection for arthritis 
in the hands must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.  The Board 
emphasizes that the veteran's veracity is not in issue here; his 
sincerity is clear, but the determination in this case is a 
medical one that must be based upon the professional evidence of 
record, rather than lay opinion.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107.

IV.  Service Connection for Carcinoma of the Neck

A.  Factual Background

Service medical records indicate that, when examined for pre-
induction into service in December 1964, the veteran's head and 
neck were normal and there was no report of cancer, but he was 
found not qualified for active service due to hypertension.  The 
veteran underwent another pre-induction examination in August 
1965, when there was no report of cancer and he was found 
qualified for active service.  In August 1967, the veteran was 
treated for a butterfly rash of the face that flared due to 
exposure to the sun.  The diagnoses were photosensitive actinic 
dermatitis and "Doubt discoid lupus".  A September 1967 clinical 
entry diagnosed seborrheic dermatitis.  When examined for 
separation in October 1967, the veteran was noted to have a malar 
skin rash that was much improved due to prescribed medication and, 
again, there was no report of skin cancer.

The veteran's Report of Transfer or Discharge (DD Form 214) 
reveals that he had no foreign service, served only in the 
continental United States, and was on duty at Aberdeen Proving 
Ground, Maryland.  

In a February 1986 letter from the Department of the Army to the 
office of a Member of Congress in response to the veteran's 
inquiry, it was noted that documents suggested that Agent Orange 
and other herbicides could have been used at Edgewood Arsenal, at 
Aberdeen, for special studies on effects to animals, to ascertain 
military specifications and primarily to test herbicide spray 
equipment that the Edgewood Arsenal was responsible for 
developing.  However, it was further noted that the documentation 
did not provide specific dates of testing.

An August 1986 VA examination report indicates that the veteran 
believed he was exposed to various chemicals at Edgewood Arsenal 
that caused his daughter's birth defects and his skin disorder 
that developed in service and for which he was treated at Walter 
Reed Army Hospital.  The pertinent examination diagnosis was 
discoid lupus erythematosis.

Private medical records reflect that in October 1994 the veteran 
was diagnosed with squamous cell carcinoma and underwent excision 
of a squamous cell carcinoma in situ on his right neck.  The 
records further indicate that in September 1995 he underwent a 
surgical procedure to excise a growth from his left helix (ear) 
that pathology reports described as having buds of atypical 
keratinocytes with epidermal hyperplasia.  According to an October 
1995 letter from A.L.S., M.D., to another physician, the veteran 
was seen in September 1995 with an early squamous cell carcinoma 
of the left ear and underwent micrographic surgery in October 
1995.

A July 1996 letter from A.M., M.D., to another physician indicates 
that the veteran had multiple skin carcinomas removed in the past.

At his September 1997 personal hearing at the RO, and in his 
October 1995 claim and other written statements in support of his 
claim for benefits, the veteran maintained that he believed he was 
exposed to Agent Orange or another herbicide while at Edgewood 
Arsenal (at the Aberdeen Proving Ground in Maryland) in 
approximately 1966 and 1967.  He said that he had "no proof that 
Agent Orange was used there" but believed it was used.  The 
veteran said that a physician had not provided a medical opinion 
as to whether his skin problems were related to exposure to a 
herbicide.

In a December 1998 rating decision, the RO denied service 
connection for basal cell or squamous cell carcinoma on the neck 
and ear due to sun damage in service.

Private medical records, dated from August 2000 to February 2003, 
reflect the veteran's treatment for skin disorders, some variously 
identified as pre-cancerous.  During 2000, the veteran was 
diagnosed with squamous cell carcinoma on his scalp and left nose.  
Private dermatopathology reports note squamous cell carcinoma in 
situ, biopsy, on the veteran's mid back in June 2000, and a type 
of squamous cell carcinoma on the veteran's left ear in July 2000.  
According to private dermatology records dated in July 2000, the 
veteran was diagnosed with solar keratosis and the clinical 
impression was basal cell carcinoma.

In March 2003, the veteran submitted a signed authorization for 
medical records in which he reported that he was treated at Walter 
Reed Medical Center for a skin condition while stationed at 
Edgewood Arsenal (the chemical center).  He said that in 1966 and 
1967 field tests were conducted and his skin developed a 
superficial burn with blistering.  He said doctors told him that 
as a result of exposure to the sun he would probably have a skin 
cancer later in life.  Further the veteran said he also believed 
he may have been exposed to various herbicides in the testing 
fields.

B.  Analysis

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from personal 
injury or disease incurred in or aggravated by service.  See 
Watson v. Brown, 4 Vet. App. at 314.  Even if there is no record 
of certain cancers in service, its incurrence coincident with 
service will be presumed if it was manifest to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not 
be diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

Malignant tumors shall be granted service connection although not 
otherwise established as incurred in service if manifested to a 
compensable degree within one year following service in a period 
of war or following peacetime service on or after January 1, 1947, 
provided the rebuttable presumption provisions of section 3.307 
are also satisfied.  38 C.F.R. § 3.309.

"A veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d at 1353.  It 
is clear that "[t]he regulations regarding service connection do 
not require that a veteran must establish service connection 
through medical records alone."  Triplette v. Principi, 4 Vet. 
App. 45, 49 (1993).  It is equally clear, however, that the 
resolution of issues that involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. at 495.  See also Routen v. Brown, supra.

In this case, the veteran contends that he was exposed to Agent 
Orange in service and that such exposure caused his claimed 
disability.  The specific statute pertaining to claimed exposure 
to Agent Orange is 38 U.S.C.A. § 1116.  Regulations issued 
pursuant thereto previously provided that, if a veteran who served 
on active duty in Vietnam during the Vietnam era developed one of 
the diseases which is presumed to have resulted from exposure to 
herbicides, the veteran would then, and only then, be presumed to 
have been exposed to Agent Orange or similar herbicide.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  Those regulations also 
stipulated the diseases for which service connection could be 
presumed due to an association with exposure to herbicide agents.  
The specified diseases which have been listed therein are 
chloracne or other acneform disease consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute 
and subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public Law 
No. 107-103, 115 Stat. 976 (2001).  Among other things, the VEBEA 
removed the 30-year limitation on presumptive service connection 
for respiratory cancers due to herbicide exposure; added Type 2 
diabetes mellitus to the list of presumptive diseases based upon 
herbicide exposure (codifying a VA regulation which had been in 
effect since July 2001, see 66 Fed. Reg. 23,166-169 (May 2, 
2001)); and provided a presumption of exposure to herbicides for 
all veterans who served in Vietnam during the Vietnam Era, not 
just those who have a disease on the presumptive list provided in 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (thus reversing 
the Court's holding in McCartt, supra).  These statutory 
provisions became effective on the date of enactment, December 27, 
2001.  As the new provision is liberalizing, it is applicable to 
the issues on appeal.  See also 68 Fed. Reg. 34,539-43 (June 10, 
2003) (final rule codified as amended at 38 C.F.R. § 
3.307(a)(6)(iii)).  See also 68 Fed. Feg. 59,540-42 (October 16, 
2003) (adding lymphocytic leukemia to the list of presumptive 
diseases for veterans exposed to herbicide agents, including Agent 
Orange).

Notwithstanding the foregoing presumption provisions, which arose 
out of the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 
2, 105 Stat. 11 (1991), the U.S. Court of Appeals for the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, a veteran must 
show that he served in the Republic of Vietnam during the Vietnam 
era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the 
veteran must be diagnosed with one of the specific diseases listed 
in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. at 162.

The Board notes further that, the Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other condition 
for which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this regard, 
the Board observes that, in August 1996 and again, most recently 
in November 1999, VA issued a notice in which it was determined 
that a presumption of service connection based on exposure to 
herbicides used in Vietnam should not be extended to skin cancer, 
including malignant melanoma, basal cell carcinoma, and squamous 
cell carcinoma.  See Notice, 61 Fed. Reg. 57,586-589 (1996); 64 
Fed. Reg. 59,232-243 (1999).

Presumptive service connection may not be established under 38 
U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 
C.F.R. 3.309(e) as being associated with herbicide exposure, if 
the cancer developed as the result of metastasis of a cancer that 
is not associated with herbicide exposure.  VAOPGCPREC 18-97.

In the present case, the competent evidence of record indicates 
that the veteran did not have active service in the Republic of 
Vietnam during the Vietnam era.  Moreover, the objective medical 
evidence of record fails to show that he has ever manifested any 
of the diseases presumptively related to herbicide exposure, as 
listed under 38 C.F.R. § 3.309(e).  Thus, the presumptive 
provisions relating to herbicide exposure are not for application 
herein.

Accordingly, the Board will proceed to evaluate the veteran's 
claim under the regulations governing direct service connection, 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

Having reviewed the complete record, the Board finds that the 
competent and probative medical evidence preponderates against a 
finding that the appellant's basal cell, also claimed as squamous 
cell, carcinoma of the neck is related to his period of active 
military service.  In essence, the Board believes that the 
evidence of record fails to demonstrate that the veteran developed 
basal, or squamous, cell carcinoma as a result of his exposure to 
herbicides.

The veteran has contended that service connection should be 
granted for basal cell (claimed as squamous cell) carcinoma of the 
neck.  Although the evidence shows that the veteran was treated 
for squamous cell carcinoma in 1994 and 1995, and most recently in 
2000, no competent medical evidence has been submitted to show 
that this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that his skin was 
normal on separation from service, and the first post-service 
evidence of record of basal or squamous cell carcinoma is from 
1994, more than 27 years after the veteran's separation from 
service.  In short, no medical opinion or other medical evidence 
relating the veteran's basal cell, claimed as squamous cell, 
carcinoma to service or any incident of service has been 
presented.

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the veteran's service medical 
records and his post-service treatment records.  In particular, 
the Board notes that the veteran's SMRs are negative for any 
complaints of, or treatment for, skin cancer although they show he 
was treated for a butterfly rash due to exposure to the sun in 
August 1967 and seborrhea dermatitis in September 1967.  In a 
report of medical examination completed for separation in October 
1967, an examiner noted that the veteran's molar skin rash was 
much improved with prescribed medication.  A review of his post-
service treatment records since 1977 shows that no private 
examiner has ever found that his basal or squamous cell carcinomas 
are related to his military service, to include exposure to 
herbicides during service.  In fact, at his September 1997 
personal hearing, the veteran acknowledged that no physician had 
opined that his squamous cell carcinomas were related to exposure 
to herbicide

The Board believes the lack of any medical evidence establishing a 
relationship between the veteran's basal cell, or squamous cell, 
carcinoma and his herbicide exposure to be consistent with the 
most recent report from the National Academy of Sciences (NAS) on 
herbicides used in Vietnam, Veterans and Agent Orange, Update 
2002, which was discussed in detail by the Secretary of VA in 68 
Fed. Reg. 27,630-41 (May 20, 2003).  In that report, it was 
concluded that there was inadequate or insufficient evidence to 
determine whether an association exists between exposure to 
herbicides and skin cancer, including basal cell carcinoma.  In 
support of this conclusion, the NAS cited several recently 
conducted studies into the effects of herbicide exposure, which 
failed to show any evidence of a causal connection between 
herbicide exposure and skin cancer.  Furthermore, in addition to 
those studies specifically discussed in that report, the 
conclusions of the NAS also represent the culmination of a review 
of numerous extensive studies that have been conducted over the 
past ten years into the effects of herbicides exposure.  See 
Notice, 59 Fed. Reg. 341-346 (1994); Notice, 61 Fed. Reg. 41,442-
449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 
59,232-243 (Nov. 2, 1999); Notice 67 Fed. Reg. 42,600-08 (June 24, 
2002).

The Board appreciates the obvious sincerity of the veteran in 
pursuing this claim. However, while the Board is sympathetic to 
the veteran, we are not permitted to reach medical determinations 
without considering objective medical evidence to support our 
findings, and we must cite to competent evidence of record to 
support our conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  In addition, 
while the veteran may believe that his basal cell (or squamous 
cell) carcinoma is related to his alleged herbicide exposure, it 
is well established that, as a layperson, he is not considered 
capable of opining on matters requiring medical knowledge.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 
S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

While in a March 2003 written statement the veteran argues that he 
was advised in service that exposure to the sun would cause future 
skin cancer, in a December 1998 rating decision the RO denied 
service connection for basal cell or squamous cell carcinoma on 
the neck and ear due to sun damage in service. 

The veteran has not submitted any objective medical evidence to 
link his basal cell, claimed as squamous cell, carcinoma of the 
neck to any incident of service, including exposure to Agent 
Orange.  While the veteran served at Edgewood Arsenal in Maryland 
and there appears to be evidence to demonstrate that some 
herbicide testing was performed at the facility, there is no 
specific information regarding dates of testing and there is no 
evidence of record to support his assertion that he was exposed to 
a herbicide while stationed at Edgewood Arsenal in Maryland in 
service.  Based upon the medical evidence of record, the Board is 
unable to conclude that the veteran's claimed disorder could be 
attributed to exposure to Agent Orange in service.

The veteran has been very specific in asserting that he suffers 
from a residual of exposure to Agent Orange.  While, as noted 
above, the Board does not doubt the sincerity of his contentions 
in this regard, any determination as to the existence of a 
disability and its medical causation must be based upon competent 
medical testimony or documentation.  In a claim for service 
connection, this generally means that medical science must 
establish that a current disability exists and that the disability 
is related to a period of active military service.  Competent 
medical evidence has not been presented to establish that the 
veteran currently suffers from disability associated with exposure 
to Agent Orange in service.

In view of the foregoing, the Board concludes that the objective, 
probative, and competent medical evidence of record preponderates 
against finding that the veteran's basal cell (claimed as squamous 
cell) carcinoma of the neck was incurred in or aggravated by the 
veteran's military service, to include on the basis of any 
exposure to herbicides during service.


V.  Increased Ratings for Bilateral Hearing Loss and Tinnitus

A.  Factual Background

In a September 1978 rating decision, the RO granted service 
connection for bilateral hearing loss and awarded a noncompensable 
(0 percent) disability evaluation.  The RO also granted service 
connection for tinnitus of the left ear that was awarded a 10 
percent disability evaluation.

In October 1995, the veteran submitted a claim, in pertinent part, 
for increased ratings for his service-connected bilateral hearing 
loss and tinnitus.

A November 1995 VA audio examination report reflects the veteran's 
complaints of decreased hearing.  Upon examination, the examiner 
reported a negative ear examination (bilateral construction of the 
ear drums).

The November 1995 rating decision recharacterized the veteran's 
left ear tinnitus as simply tinnitus. 

In February 1996, the veteran underwent VA audiologcal 
examination.  According to the examination report, the veteran 
reported constant unilateral tinnitus in his left ear that he 
described as high-pitched and very loud.  It had a moderately 
severe to severe effect on his daily life and he rated it as a 7 
to 9 on a scale of 1 to 10 of increasing severity.  Audiogram 
findings, in pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
45
LEFT
         5
10
15
70
80

Speech recognition scores on the Maryland CNC Word List were 84 
percent in the veteran's left ear and 96 percent in his right ear.  
The examiner noted that right ear hearing loss was within normal 
limits at the .25 to 3KHz. with sensorineural hearing loss from 4 
to 8 KHz and excellent speech recognition ability.  Left ear 
hearing thresholds were within normal limits from .25 to 2 KHz. 
with a moderately severe to severe sensorinerual hearing loss at 3 
to 4 KHz and good speech recognition.

In January 1998, the veteran underwent another VA audiology 
examination.  According to the examination report, he gave a 
history of bilateral hearing loss and constant bilateral tinnitus.  
It was noted that listening situations were of greatest difficulty 
and included situations when people spoke at a distance and there 
was an absence of visual cues.  The tinnitus was described as 
high-pitched and very loud and had a profound effect on the 
veteran's daily life.  He rated it a 9 on a scale of 1 to 10 for 
increasing severity.  Audiogram findings, in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
30
55
LEFT
       15
15
15
75
95

The veteran had a pure tone average of 26 decibels in his right 
ear and 50 decibels in his left ear.  Speech recognition scores on 
the Maryland CNC Word List were 88 percent in the veteran's left 
ear and 96 percent in his right ear.  The examiner noted that test 
results revealed hearing within normal limits from .25 to 2 KHz in 
both ears.  There was a mild to moderate loss of hearing from 3 to 
8 KHz in the right ear and severe to profound hearing loss in the 
left ear at that level.  No significant air-bone gaps were noted 
in either ear.  

Private medical records dated in July 2002 indicate that the 
veteran complained of rip-roaring tinnitus that stopped him from 
sleeping.  He was known to have asymmetric hearing loss.  
Audiogram findings, in pure tone thresholds, in decibels, appear 
to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
35
50
LEFT
       15
5
15
70
50

Speech recognition scores were 96 percent in both the veteran's 
left and right ears.  Clinical findings showed an asymmetric 
sensorineural hearing loss that was worse on the left, sloping 
from above 2000 Hz. to moderate levels on the right and to severe 
levels on the left.  

In December 2003, the veteran underwent another VA audiology 
examination.  According to the examination report, the veteran 
complained of decreased bilateral hearing acuity, worse in the 
left ear.  His greatest difficulty occurred with conversation and 
in background noise.  The veteran also complained of constant 
bilateral tinnitus that interfered with his sleep.  He denied ear 
infections, surgery, true vertigo and familiar hearing loss.  
Audiogram findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
40
50
LEFT
       10
15
20
70
85

The veteran had a pure tone average of 48 decibels in his left ear 
and 29 decibels in his right ear.  Speech recognition scores on 
the Maryland CNC Word List were 94 percent in the veteran's left 
ear and 98 percent in his right ear.  The diagnosis was that 
audiological test results revealed an asymmetrical high frequency 
sensorineural hearing loss that was worse in the left ear.  

B.  Analysis

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  The percentage ratings for 
each diagnostic code, as set forth in the VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4 (2003), represent the 
average impairment of earning capacity resulting from disability.  
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time proportionate to 
the severity of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  If the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a no- 
percent evaluation is assigned when the required residuals are not 
shown.  38 C.F.R. § 4.31.

The evaluation of the level of disability is to be based on review 
of the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Although the evaluation of a service-connected disability requires 
a review of the veteran's medical history with regard to that 
disorder, the primary concern in a claim for an increased 
evaluation for service-connected disability is the present level 
of disability.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  Although a 
rating specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over the 
current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

1.  Increased Rating for Hearing Loss

The veteran's statements regarding the effect that his service-
connected bilateral hearing loss has had on his life have been 
duly noted by the Board.  In evaluating service-connected hearing 
impairment, however, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made to 
the criteria for evaluating audiological disabilities.  See 64 
Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. §§ 4.85-
4.87 (2003)).  The veteran's claim for an increased (compensable) 
rating for his service-connected bilateral hearing loss was 
received at the RO in October 1995.  The Board notes that the RO 
evaluated the veteran's claim under the new regulations in the 
December 2003 supplemental statement of the case.

The Board further observes that summary information accompanying 
the regulatory changes to the rating criteria for evaluating 
audiologic disabilities specifically indicates that, except for 
certain "unusual patterns of hearing impairment", the regulatory 
changes do not constitute liberalizing provisions.  38 C.F.R. § 
4.86.  The "unusual patterns of hearing impairment" include cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, or where the pure tone thresholds are 30 decibels or less at 
1,000 Hertz and 70 decibels or more at 2000 Hertz.  The evidence 
of record indicates that the veteran's bilateral hearing loss 
pattern does not fit the requirements of an unusual pattern of 
hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by pure tone audiometry testing in the 
frequencies 1000, 2000, 3000, and 4000 Hertz per second.  The 
rating schedule establishes eleven different auditory acuity 
levels, designated from Level I for essentially normal auditory 
acuity to Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes (DCs) 6100-6110 (effective prior to June 
10, 1999) and 38 C.F.R. §§ 4.85, 4.87, DC 6100 (effective June 10, 
1999).  In situations where service connection has been granted 
for defective hearing involving one ear, and the veteran does not 
have total deafness in both ears, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is at 
level X or XI.  See 38 C.F.R. §§ 3.383, 3.385, 4.85-4.87, Table 
VII, DCs 6100, 6101 (prior to June 10, 1999) and 38 C.F.R. §§ 
4.85-4.87, DC 6100 (effective June 10, 1999).

In reaching our determination, the Board observes that both the 
old and new regulations would yield the assignment of a 
noncompensable disability rating for the service-connected 
bilateral hearing loss, by means of the application of the Rating 
Schedule, under either set of criteria, to the numeric 
designations assigned after audiometric evaluation.  Id.

The results of the February 1996 VA examination indicate that 
there was an average pure tone threshold in the veteran's right 
ear of 23 decibels with speech recognition of 96 percent, and an 
average of 43 decibels with speech recognition of 84 percent in 
the left ear.  Evaluating these test scores based on Table VI, 
found at 38 C.F.R. § 4.85, reflects that the veteran's right ear 
hearing acuity was at Level I and his left ear hearing acuity was 
at Level II corresponding to the noncompensable percent disability 
evaluation that is currently assigned.

The results of the January 1998 VA examination indicate that there 
was an average pure tone threshold in the veteran's right ear of 
25 decibels with speech recognition of 96 percent, and an average 
of 50 decibels with speech recognition of 88 percent in the left 
ear.  Evaluating these test scores based on Table VI, found at 38 
C.F.R. § 4.85, reflects that the veteran's right ear hearing 
acuity was at Level I and his left ear hearing acuity was at Level 
II corresponding to the noncompensable percent disability 
evaluation that is currently assigned.

The results of the July 2002 private audiogram examination 
indicate that there was an average pure tone threshold in the 
veteran's right ear of 25 decibels with speech recognition of 96 
percent, and an average of 43 decibels with speech recognition of 
96 percent in the left ear.  Evaluating these test scores based on 
Table VI, found at 38 C.F.R. § 4.85, reflects that the veteran's 
right ear hearing acuity is at Level I and his left ear hearing 
acuity was at Level I corresponding to the noncompensable percent 
disability evaluation that is currently assigned.

The results of the December 2003 VA examination indicate that 
there was an average pure tone threshold in the veteran's right 
ear of 48 decibels with speech recognition of 94 percent, and an 
average of 29 decibels with speech recognition of 98 percent in 
the left ear.  Evaluating these test scores based on Table VI, 
found at 38 C.F.R. § 4.85, reflects that the veteran's right ear 
hearing acuity is at Level I and his left ear is also at Level I 
corresponding to the noncompensable percent disability evaluation 
that is currently assigned.

These recent levels of hearing acuity, as reflected on Table VII 
of 38 C.F.R. § 4.85, are entitled to a noncompensable percent 
evaluation, and no more.  In order to be assigned a 10 percent 
disability rating, the veteran would have to have Level V hearing 
in at least one ear, or Level III hearing in one ear and Level IV 
hearing in the other ear.  None of the examination findings on VA 
and non-VA examination has reflected that level of disability.

The Board has carefully considered the veteran's contentions in 
this matter.  The Rating Schedule provides the criteria for rating 
the disabilities and assigning compensation benefits.  Again, the 
criteria encompass what is termed the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  We 
appreciate the veteran's concern that he is unable to hear 
conversation when there is background noise, but no specific 
compensation is provided based upon such inability; it is 
impairment of earning capacity that is paramount.  Our sympathy is 
with the veteran, and we trust that he will continue to utilize 
the VA-provided hearing aids to ameliorate his hearing difficulty.  
Here, the objective evidence is at the crux of the matter, and it 
provides no appropriate basis for granting compensation for the 
level of bilateral hearing loss currently demonstrated.

Further, the Board has carefully reviewed the entire record in 
this case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue 
regarding the matter of an increased (compensable) initial rating 
for the service-connected bilateral hearing loss.  The 
preponderance of the evidence is clearly against the claim.  38 
U.S.C.A. § 5107 (old and new version).

2.  Increased Rating for Tinnitus

The veteran's tinnitus was originally rated as 10 percent 
disabling by the RO under 38 C.F.R. § 4.87, Diagnostic Code 6260, 
as in effect through June 9, 1999.  Under such criteria, tinnitus 
was rated a maximum of 10 percent disabling if persistent as a 
symptom of head injury, concussion, or acoustic trauma.  

Since the veteran filed his claim in October 1995, as noted above, 
the regulations pertaining to the rating of tinnitus under 
Diagnostic Code 6260 were revised.  The amendments were effective 
June 10, 1999, and the veteran was notified of these changes in 
the December 2003 supplemental statement of the case.  See 64 Fed. 
Reg. 25,202-210 (May 11, 1999) (codified at 38 C.F.R. § 4.87, Code 
6260 (2002)).  Under the revised criteria, effective June 10, 
1999, a maximum 10 percent rating is warranted for recurrent 
tinnitus, regardless of its cause.  38 C.F.R. § 4.87, DC 6260 
(2003).

Where (as here) the amended regulations expressly provide an 
effective date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000).  
Thus, the Board must apply the prior version of the rating 
criteria to rate the veteran's service- connected tinnitus for the 
period from October 1995, the date the veteran filed his claim for 
an increased rating to June 9, 1999, after which time the rating 
criteria were amended.  The Board will apply the version of the 
regulation that is more favorable to the veteran after that date.

Here, the Board notes that on May 14, 2003, VA published a final 
rule adding a note to Diagnostic Code 6260, clarifying that a 
single rating for recurrent tinnitus was appropriate "whether the 
sound is perceived in one ear, both ears, or in the head."  See 68 
Fed. Reg. 25,822, 25,823 (2003); 38 C.F.R. § 4.87, Diagnostic Code 
6260, note (2).  As was stated in the notice of proposed 
rulemaking, the amendment "involve[d] no substantive change and is 
consistent with current [VA] practice."  67 Fed. Reg. at 59,033.  
In other words, the intended effect of the change was "to codify 
current standard VA practice by stating that recurrent tinnitus 
will be assigned only a single 10-percent evaluation whether it is 
perceived in one ear, both ears, or somewhere in the head."  Id.

Additionally, in a recent opinion, the VA General Counsel held 
that DC 6260, as in effect prior to June 10, 1999, and as amended 
as of that date, authorizes a single 10 percent disability rating 
for tinnitus, regardless of whether tinnitus is perceived as 
unilateral or bilateral.  See VAOPGCPREC 2-2003 (May 22, 2003).

Although the veteran was not specifically advised of the changes 
to Diagnostic Code 6260 published on May 14, 2003, or the recent 
VA General Counsel opinion referenced above, the Board finds that 
he is not prejudiced.  Obviously, the substance of the DC 6260, as 
applicable to the veteran's claim, remains the same.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  Therefore, the Board 
finds that it is not necessary to remand the matter for the 
issuance of a supplemental statement of the case concerning the 
regulatory clarification.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Turning to the merits of the veteran's claim, the Board notes that 
prior to June 10, 1999, the applicable rating criteria provided 
that tinnitus was rated a maximum of 10 percent disabling if 
persistent as a symptom of head injury, concussion, or acoustic 
trauma.  No higher rating for tinnitus was available under the 
Rating Schedule.

Under the revised criteria, effective June 10, 1999, a maximum 10 
percent rating is warranted for recurrent tinnitus, regardless of 
its cause.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).  The 
veteran's service-connected tinnitus is assigned a 10 percent 
rating, the maximum schedular rating assignable for tinnitus under 
either the old regulations or the new regulations effective June 
19, 1999.  Again, no higher rating for tinnitus is available under 
the Rating Schedule.

Nonetheless, the Board notes that the veteran's contends that he 
is entitled to an increased rating for his tinnitus.  Thus, the 
Board has also considered whether an extraschedular rating is 
warranted.  The Court has held that the question of extraschedular 
rating is a component of a veteran's claim for an increased 
rating. Bagwell v. Brown, 9 Vet. App. 157 (1996).  In this case, 
the Board has reviewed the record and notes that there is no 
competent evidence of record demonstrating that the service-
connected tinnitus markedly interferes with employment.  In 
addition, there is no evidence of record showing that the veteran 
has been frequently hospitalized due to tinnitus.  Consequently, 
no further action on this matter is warranted.

In sum, the Board concludes that the evidence preponderates 
against a finding that a rating in excess of 10 percent is 
warranted for the veteran's service-connected tinnitus.  No higher 
rating is warranted, nor is the evidence is so evenly balanced as 
to allow for the application of reasonable-doubt doctrine in this 
regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for arthritis of the hands is denied.

Service connection for basal cell carcinoma, claimed as squamous 
cell carcinoma, on the basis of exposure to Agent Orange is 
denied.

A compensable evaluation for bilateral hearing loss is denied.

An increased rating for tinnitus is denied.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



